DETAILED ACTION

Response to Amendment
Examiner acknowledged that claims 1 and 7-8 are independent claims. Examiner also acknowledged Applicant's amendments and arguments and applicant’s amendments to specification filed on 04/07/2021 are persuasive. Therefore, all claim objections and claim rejections stated in the most recent Office Action mailed 01/08/2021 are withdrawn. 

Allowable Subject Matter
	Claims 1-8 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Instant independent claim 1 includes a valve opening control part that controls a valve opening of the fluid control valve so that in a state where the heater controls the temperature to the comparative temperature, an output value outputted from a first sensor of the position sensor and the flow rate sensor becomes equal to the reference output value of the first sensor; and a calibration data generation part that after the valve opening control part has controlled the valve opening of the fluid control valve, generates the calibration data on a basis of a calibration data generation output value outputted from a second sensor of the position sensor and the flow rate sensor, in combination with the other recited elements, was not reasonably found in the Prior Art.

Claims 2-6 are allowable based on their dependency on claim 1. 



Instant independent claim 8 includes controlling a valve opening of the fluid control valve so that an output value outputted from a first sensor of the position sensor and the flow rate sensor becomes equal to the reference output value of the first sensor in a state where the fluid control valve is kept at the comparative temperature; and generating the calibration data on a basis of a calibration data generation output value outputted from a second sensor of the position sensor and the flow rate sensor after the valve opening of the fluid control valve has been controlled, in combination with the other recited method steps, was not reasonably found in the Prior Art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861     

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861